IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                           NO. WR-93,021-01



                              IN RE SUNG HAWAN HONG, Relator



                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. F-2037278 IN THE 282ND DISTRICT COURT
                               FROM DALLAS COUNTY



        Per curiam.

                                                OR D ER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this Court’s

original jurisdiction. He contends that he filed an application for a writ of habeas corpus in Dallas County

and his application has not been properly forwarded to this Court.

        Respondent, the District Clerk of Dallas County, shall forward Relator’s habeas application to this

Court, respond that Relator has not filed a habeas application in Dallas County, or forward a copy of an

order designating issues together with correspondence documenting the date the State received Relator’s

habeas application. See TEX. CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX. R. APP. P. 73.4(b)(5).
                                                                                                         2

This motion for leave to file will be held. Respondent shall comply with this order within thirty days from

the date of this order.




Filed: September 22, 2021
Do not publish